Citation Nr: 0929274	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
claimed as nervous condition.  

2.  Whether the appellant meets the basic eligibility 
requirements for non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	His son


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from February 24, 1943, to 
March 13, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.  
Following the appellant's move, the file was transferred to 
the Huntington, WV, RO. 

In July 2008, a videoconference hearing was held before the 
Board; the undersigned Veterans Law Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Board remanded this case in October 2008 to obtain a 
psychiatric examination.  An examination was conducted in 
December 2008.  However, the examiner did not provide the 
requested medical opinions.  Therefore, the case must again 
be remanded to obtain this necessary evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2008 remand noted that the appellant's service 
medical records indicate that he was referred for psychiatric 
evaluation because of suspected mental deficiency.  
Psychometric testing revealed an IQ of 76.  The examiner 
noted that the appellant had a history of severe headaches 
and once with a severe nosebleed lasting two days for no 
apparent cause.  He also had a possible history of a brain 
hemorrhage and also a glandular disorder.  A psychiatrist 
reported that the appellant displayed a very peculiar 
behavior, emotional instability, and crying spells.  He 
appeared rather silly and showed inappropriate emotional 
response.  It was the impression of an Aptitude Board that 
the appellant had a constitutional psychopathic state, 
inadequate personality.  The Board recommended that the 
appellant be honorably discharged by reason of "Inaptitude 
for the Service."  The Board notes that the Aptitude Board's 
report found that the condition existed prior to enlistment 
and had not been aggravated by service.  The Aptitude Board 
did not explain the basis for its finding.  

The post-service medical records reflect frequent psychiatric 
hospitalizations, from 1979 through 2005.  The earliest 
psychiatric diagnosis was chronic undifferentiated 
schizophrenia; subsequent diagnoses included chronic paranoid 
schizophrenia, bipolar disorder with psychotic features, 
antisocial personality disorder, rule out psychosis, rule out 
dementia, and age-related cognitive decline.  The records do 
not indicate that any examiner has related the appellant's 
current psychiatric disorder to service or to the 
manifestations noted in service.  

The appellant and his son, acting as his representative, 
testified at a videoconference hearing in July 2008, in 
effect, that the appellant's current psychiatric disorder had 
its origin in service.  In particular, they raised the 
possibility that the psychiatric symptoms in service may have 
resulted from injury due to an altercation in service.  No 
additional evidence in that regard has been received.  

The October 2008 remand asked that the psychiatric examiner 
provide medical opinions regarding four specific questions.  
A VA psychiatric compensation examination was completed in 
December 2008.  Unfortunately, the examiner's report did not 
address any of the questions posed by the Board.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's October 2008 remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

In addition, because a determination regarding the service 
connection issue could impact the appellant's pension claim, 
final appellate consideration of the pension claim must be 
deferred, pending completion of the development requested on 
remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that where a decision on one issue could have 
"significant impact" upon another, the two claims are 
inextricably intertwined); Smith v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (where facts underlying separate claims 
are "intimately connected," interests of judicial economy 
and avoidance of piecemeal litigation require that claims be 
adjudicated together).  

Accordingly, the case must, regrettably, be REMANDED once 
again for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return the file to the physician who 
examined the appellant in December 2008, 
so the examiner can provide the opinions 
requested below.  If that examiner is no 
longer available, or if the examiner 
cannot provide the requested opinions 
without re-examination, schedule the 
appellant for another psychiatric 
examination.  The claims file and a copy 
of this remand must be reviewed by the 
examiner.  The examiner's report should 
set forth all current psychiatric 
complaints, clinical findings, and 
diagnoses.  Request that the examiner 
provide the following opinions: 

(a)  What is the likelihood (i.e., 
50 percent probability or greater) 
that the diagnosis that was assigned 
by the Aptitude Board during service 
was proper? 

(b)  What is the likelihood (i.e., 
50 percent probability or greater) 
that the psychiatric disorder 
recorded during service pre-existed 
the appellant's period of service, 
as found by the Aptitude Board? 

(c)  If the in-service disorder 
pre-existed service, to what degree 
did it increase in disability during 
service?  

(d)  What is the likelihood (i.e., 
50 percent probability or greater) 
that the psychiatric manifestations 
recorded during service are related 
to the appellant's current 
psychiatric disorder or to any 
psychiatric disorder that has been 
present since 2004, i.e, that the 
symptoms noted during service were 
manifestations of a current 
psychiatric disorder?  In this 
regard, the examiner should discuss 
the opinion provided by another VA 
physician in September 2008.  

Each of the examiner's opinions should be 
supported by adequate rationale.  

2.  Ensure that the examiner's report 
addresses each of the above questions, 
returning the examination, if necessary, 
to obtain the requested opinions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then readjudicate the appellant's 
claims.  If the claims are not granted to 
his satisfaction, provide him and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

